                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                     CIVIL ACTION FILE NO.: 7:19-cv-89-BO

 NEIGHBORHOOD NETWORKS                      )
 PUBLISHING, INC. and N2                    )
 FRANCHISING, LLC,                          )
                Plaintiffs,                 )
                                            )         NOTICE OF APPEAL
                     v.                     )
                                            )
 JACQUELINE MARIE LYLES and                 )
 LIFESTYLE PUBLICATIONS, LLC,               )
               Defendants.                  )



       Plaintiffs Neighborhood Networks Publishing, Inc. and N2 Franchising, LLC

give notice of their appeal to the United States Court of Appeals for the Fourth Circuit

from this Court's February 1, 2021 order granting Defendant Lifestyle Publications'

motion for summary judgment, (D.E. 61), and the judgment entered thereon, (D.E.

62).




         Case 7:19-cv-00089-BO Document 64 Filed 03/02/21 Page 1 of 2
         This the 2nd of March, 2021.


                                  /s/ Chris S. Edwards
                                  Alex C. Dale
                                  N.C. State Bar I.D. No.: 28191
                                  email: acd@wardandsmith.com
                                  Christopher S. Edwards
                                  N.C. State Bar I.D. No.: 48385
                                  email: csedwards@wardandsmith.com
                                  Ward and Smith, P.A.
                                  Post Office Box 7068
                                  Wilmington, NC 28406-7068
                                  Telephone: 910.794.4800
                                  Facsimile: 910.794.4877
                                  Attorneys for Plaintiffs


ND: 4845-5406-1020, v. 1




                                       2
            Case 7:19-cv-00089-BO Document 64 Filed 03/02/21 Page 2 of 2
